OPINION OF THE COURT
Per Curiam.
The resignor was admitted to practice as an attorney at a *169term of the Appellate Division of the Supreme Court in the First Judicial Department on June 27, 1939. He has submitted an affidavit dated October 1, 1991, wherein he tenders his resignation as an attorney and counselor-at-law (see, 22 NYCRR 691.9).
The resignor acknowledges in his affidavit that he has no meritorious defense to any charges which might be predicated upon his conviction of a serious crime, i.e., attempted criminal usury in the second degree, in violation of Penal Law § 190.40, a class A misdemeanor (see, Penal Law § 110.05 [7]), and any professional misconduct arising therefrom. He further acknowledges that his resignation is freely and voluntarily submitted, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
Under the circumstances herein, the resignation of the resignor as a member of the Bar is accepted and directed to be filed. The resignor is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Thompson, Bracken, Kunzeman and Sullivan, JJ., concur.
Ordered that the resignation of Michael J. Stella is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael J. Stella is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Michael J. Stella shall continue to comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, Michael J. Stella is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.